DETAILED ACTION
Claims 1-25 were subject to restriction requirement mailed on 07/05/2022.
Applicant filed a response, and elected Group I, claims 1-13, and withdrew claims 14-25, without traverse on 09/06/2022.
Claims 1-25 are pending, and claims 14-25 are withdrawn.
Claims 1-13 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 09/06/2022 is acknowledged.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.

Specification
The disclosure is objected to because of the following informalities: 
Specification, page 9, line 2, it is suggested to amend “dry/power” to “dry/powder”.
Appropriate correction is required.

Claim Objections
Claims 1-7 and 9-13 are objected to because of the following informalities:  
Claim 2, line 3, it is suggested to add “,” after “eta alumina (η-Al2O3)”.
Claim 2, line 7, it is suggested to amend “and mixtures” to “or mixtures”.
Each line 1 of claims 2-7 and claims 9-13, it is suggested to amend “Claim” to “claim”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each line 1 of claims 3 and 8 recites a phrase “80%”. However, it is unclear what the phrase refers to, i.e., 80% by weight, 80% by volume etc. The examiner interprets the phrase refers to 80% by weight. Interpretation is speculative. Clarification is requested.
If the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.
	
Claim 8, line 2, recites a phrase “5%”. However, it is unclear what the phrase refers to, i.e., 5% by weight, 5% by volume etc. The examiner interprets the phrase refers to 5% by weight. Interpretation is speculative. Clarification is requested.
If the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.

Regarding dependent claims 9-13, these claims do not remedy the deficiencies of parent claim 8 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suchanek et al., US 2010/0159226 A1 (Suchanek) (provided in IDS received on 11/08/2021).
Regarding claims 1-2, Suchanek discloses properties of porous AA (i.e., alpha alumina) porous alpha alumina ceramics formed by extruding (i.e., porous ceramic body) in Table IV, wherein compositions of porous alpha alumina for sample V-11 is alpha alumina Equiaxed powder (Suchanek, page 12, Table IV); Equiaxed powder is in the form of mesocrystals (Suchanek, page 7, Table II), reading upon a porous ceramic body comprising mesocrystals of alumina and wherein the alumina comprises alpha alumina.

Regarding claim 3, as applied to claim 1, Suchanek further discloses in Example 37 of Fabrication of Porous AA Ceramics from Hydrothermally Synthesized Equiaxed AA Particles, wherein 965 g of the equiaxed alpha alumina particles are added and 90 g of nano-sized boehmite powder is added (Suchanek, [0134]), which corresponds to 91.5 wt.% of alpha alumina (i.e., 965/(965+90)*100%=91.5%.
Suchanek further discloses porous alpha alumina ceramics formed by extruding (i.e., porous ceramic body) in Table IV, wherein for sample V-11, the total pore volume is 0.48-0.50 cm3/g (i.e., 0.48-0.50 ml/g), BET surface area of 0.67-0.7 m2/g (Suchanek, page 12, Table IV).

Regarding claims 8-9, Suchanek discloses properties of porous AA (i.e., alpha alumina) porous alpha alumina ceramics formed by extruding (i.e., porous ceramic body) in Table IV, wherein compositions of porous alpha alumina for sample V-11 is alpha alumina Equiaxed powder (Suchanek, page 12, Table IV); Equiaxed powder is in the form of mesocrystals (Suchanek, page 7, Table II).
Suchanek further discloses in Example 37 of Fabrication of Porous AA Ceramics from Hydrothermally Synthesized Equiaxed AA Particles, wherein 965 g of the equiaxed alpha alumina particles (i.e., alpha alumina in the form of mesocrystals according to Suchnaek, Table II) are added and 90 g of nano-sized boehmite powder is added (Suchanek, [0134]), which corresponds to 91.5 wt.% of alpha alumina (i.e., 965/(965+90)*100%=91.5%, and in which all of the alpha alumina are in the form of mesocrystals.
Suchanek further discloses porous alpha alumina ceramics formed by extruding (i.e., porous ceramic body) in Table IV, wherein for sample V-11, the total pore volume is 0.48-0.50 cm3/g (i.e., 0.48-0.50 ml/g), BET surface area of 0.67-0.7 m2/g (Suchanek, page 12, Table IV).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suchanek.
Regarding claims 6-7, as applied to claim 3, Suchanek further discloses impurities in Equiaxed powder include 160 ppm Si and 120 ppm Na, which corresponds to 343 ppm SiO2 and 162 ppm Na2O (i.e., SiO2: 160*60/28=343; Na2O: 120*62/(2*23)=162; given atomic mass of Si is 28 g/mol, molecular weight of SiO2 is 60 g/mol, atomic mass of Na is 23 g/mol, molecular weight of Na2O is 62 g/mol).
According to Example 37 of Fabrication of Porous AA Ceramics from Hydrothermally Synthesized Equiaxed AA Particles, the porous ceramic (i.e., porous ceramic body) is composed of 965 g of the Equiaxed powder and 90 g of boehmite powder; chemical analysis and XPS analysis confirmed very high chemical purity of the porous alpha alumina ceramics with essentially no evident impurities (Suchanek, [0134]). Therefore, it therefore would have been obvious to a person of ordinary skill in the art that the porous ceramic body would have an impurity level similar to that of the Equiaxed powder, i.e., 343 ppm (i.e., 0.0343%) SiO2 and 162 ppm (i.e., 0.0162%) Na2O, reading upon comprising a silica content, as measured as SiO2, of less than 0.5 weight percent, and a sodium content, as measured as Na2O, of less than 0.1 weight percent and having an acid leachable sodium content of 300 ppm or less.

Regarding claims 12-13, as applied to claim 9, Suchanek further discloses impurities in Equiaxed powder include 160 ppm Si and 120 ppm Na, which corresponds to 343 ppm SiO2 and 162 ppm Na2O (i.e., SiO2: 160*60/28=343; Na2O: 120*62/(2*23)=162; given atomic mass of Si is 28 g/mol, molecular weight of SiO2 is 60 g/mol, atomic mass of Na is 23 g/mol, molecular weight of Na2O is 62 g/mol).
According to Example 37 of Fabrication of Porous AA Ceramics from Hydrothermally Synthesized Equiaxed AA Particles, the porous ceramic (i.e., porous ceramic body) is composed of 965 g of the Equiaxed powder and 90 g of boehmite powder; chemical analysis and XPS analysis confirmed very high chemical purity of the porous alpha alumina ceramics with essentially no evident impurities (Suchanek, [0134]). Therefore, it therefore would have been obvious to a person of ordinary skill in the art that the porous ceramic body would have an impurity level similar to that of the Equiaxed powder, i.e., 343 ppm (i.e., 0.0343%) SiO2 and 162 ppm (i.e., 0.0162%) Na2O, reading upon comprising a silica content, as measured as SiO2, of less than 0.5 weight percent, and a sodium content, as measured as Na2O, of less than 0.1 weight percent and having an acid leachable sodium content of 300 ppm or less.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suchanek as applied to claim 3 above, and further in view of Richard et al., US 2014/0100379 A1 (Richard) (provided in IDS received on 04/26/2021).
Regarding claims 4-5, as applied to claim 3, Suchanek further discloses applications of alpha alumina in the form of powders and/or ceramics include catalytic supports (Suchanek, [0002]).
Suchanek does not explicitly disclose for the porous ceramic body, wherein at least 90 percent of the pore volume is attributed to pores having a pore size of 10 microns or less or wherein at least 80 percent of the pore volume is attributed to pores having a size from 0.3 micron to 7 microns.
With respect to the difference, Richard teaches an alumina based catalyst carrier (Richard, [0002]). Richard specifically teaches the pore size distribution of a carrier of this invention may have a majority of the carrier's total pore volume contributed by pores having diameters within a narrow range, for example, no more than 10 percent of the total pore volume may be contributed by pores having a diameter greater than 10 microns (i.e., at least 90% of the pore volume is attributed to pores having a pore size of 10 microns or less) (Richard, [0029]).
As Richard expressly teaches, it is thought that the increased crowding of metal onto carrier support surfaces promotes the process of sintering of the metal particles, and thus results in loss of catalyst activity; this effect is thought to be mitigated by minimizing the larger pores formed by pore forming agents (i.e., minimizing the larger pores mitigates the sintering of metal particles and loss of catalyst activity) (Richard, [0021]); controlling the pore size distribution of carriers to distributions wherein the majority of the total pore volume is contributed by pores within a narrow range and limiting the amount of pore volume contributed by large pores (i.e. greater than 10 microns) may help to achieve the desired low pore volume and high surface area characteristics (Richard, [0029]).
Richard is analogous art as Richard is drawn to an alumina based catalyst carrier.
In light of the motivation of having a majority of the carrier's total pore volume contributed by pores having diameters within a narrow range, for example, no more than 10 percent of the total pore volume may be contributed by pores having a diameter greater than 10 microns (i.e., at least 90% of the pore volume is attributed to pores having a pore size of 10 microns or less), as taught by Richard, it therefore would have been obvious to a person of ordinary skill in the art to control the pore size distribution of the alpha alumina of Suchanek and have diameters within a narrow range, for example, no more than 10 percent of the total pore volume may be contributed by pores having a diameter greater than 10 microns (i.e., at least 90% of the pore volume is attributed to pores having a pore size of 10 microns or less), in order to mitigate the sintering of metal particles and loss of catalyst activity, and achieve desired low pore volume and high surface area characteristics, and thereby arrive at the claimed invention.
	
Further regarding claim 5, Richard further discloses in Table 2, for catalyst carrier B, 92% of total pore volume are within 0.4 micron to 3.0 micron (Richard, page 10, Table 2).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suchanek as applied to claim 3 above, and further in view of Richard et al., US 2014/0100379 A1 (Richard) (provided in IDS received on 04/26/2021).
Regarding claims 10-11, as applied to claim 9, Suchanek further discloses applications of alpha alumina in the form of powders and/or ceramics include catalytic supports (Suchanek, [0002]).
Suchanek does not explicitly disclose for the porous ceramic body, wherein at least 90 percent of the pore volume is attributed to pores having a pore size of 10 microns or less or wherein at least 80 percent of the pore volume is attributed to pores having a size from 0.3 micron to 7 microns.
With respect to the difference, Richard teaches an alumina based catalyst carrier (Richard, [0002]). Richard specifically teaches the pore size distribution of a carrier of this invention may have a majority of the carrier's total pore volume contributed by pores having diameters within a narrow range, for example, no more than 10 percent of the total pore volume may be contributed by pores having a diameter greater than 10 microns (i.e., at least 90% of the pore volume is attributed to pores having a pore size of 10 microns or less) (Richard, [0029]).
As Richard expressly teaches, it is thought that the increased crowding of metal onto carrier support surfaces promotes the process of sintering of the metal particles, and thus results in loss of catalyst activity; this effect is thought to be mitigated by minimizing the larger pores formed by pore forming agents (i.e., minimizing the larger pores mitigates the sintering of metal particles and loss of catalyst activity) (Richard, [0021]); controlling the pore size distribution of carriers to distributions wherein the majority of the total pore volume is contributed by pores within a narrow range and limiting the amount of pore volume contributed by large pores (i.e. greater than 10 microns) may help to achieve the desired low pore volume and high surface area characteristics (Richard, [0029]).
Richard is analogous art as Richard is drawn to an alumina based catalyst carrier.
In light of the motivation of having a majority of the carrier's total pore volume contributed by pores having diameters within a narrow range, for example, no more than 10 percent of the total pore volume may be contributed by pores having a diameter greater than 10 microns (i.e., at least 90% of the pore volume is attributed to pores having a pore size of 10 microns or less), as taught by Richard, it therefore would have been obvious to a person of ordinary skill in the art to control the pore size distribution of the alpha alumina of Suchanek and have diameters within a narrow range, for example, no more than 10 percent of the total pore volume may be contributed by pores having a diameter greater than 10 microns (i.e., at least 90% of the pore volume is attributed to pores having a pore size of 10 microns or less), in order to mitigate the sintering of metal particles and loss of catalyst activity, and achieve desired low pore volume and high surface area characteristics, and thereby arrive at the claimed invention.
	
Further regarding claim 11, Richard further discloses in Table 2, for catalyst carrier B, 92% of total pore volume are within 0.4 micron to 3.0 micron (Richard, page 10, Table 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732